NUMBERS 13-21-00252-CR & 13-21-00253-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                IN RE JUAN CARLOS RIOS


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
            Memorandum Opinion by Justice Benavides 1

        Juan Carlos Rios, an inmate proceeding pro se, has filed a pleading requesting

that we order judges in two district courts to dismiss the cases against him. Because

Rios’s pleading does not reference orders or judgments subject to appeal and he is, in

essence, asking us to command public officers to perform an act, we construe his

pleading as a petition for writ of mandamus. See generally TEX. R. APP. P. 25.1(a), (d)

(governing the perfection of appeal); In re Castle Tex. Prod. Ltd. P’ship, 189 S.W.3d 400,


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
403 (Tex. App.—Tyler 2006, orig. proceeding) (“The function of the writ of mandamus is

to compel action by those who by virtue of their official or quasi-official positions are

charged with a positive duty to act.”) (citing Boston v. Garrison, 256 S.W.2d 67, 70 (Tex.

1953)); see also In re Guthrie, No. 13-20-00134-CR, 2020 WL 1181261, at *1 (Tex.

App.—Corpus Christi–Edinburg Mar. 12, 2020, orig. proceeding) (mem. op., not

designated for publication). Rios seeks relief against the Honorable Noe Gonzalez in trial

court cause number CR-4325-09-G in the 370th District Court of Hidalgo County, Texas,

filed in our appellate cause number 13-21-00252-CR, and against the Honorable Leticia

Lopez in trial court cause number CR-4686-08-H in the 389th District Court of Hidalgo

County, Texas, filed in our appellate cause number 13-21-00253-CR.

      To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. In re Harris, 491

S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422 S.W.3d

701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Judicial Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

      It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a


                                            2
pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts supported by citations to competent evidence included in the appendix or record

and must also provide a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record. See generally TEX. R.

APP. P. 52.3. The relator must also file an appendix and record sufficient to support the

claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

filed in these causes, the limited documentation provided, and the applicable law, is of

the opinion that the relator has not established his entitlement to the relief sought.

Accordingly, we deny the petition for writ of mandamus, and all relief sought therein, in

each of these causes.



                                                              GINA M. BENAVIDES
                                                              Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
13th day of August, 2021.




                                            3